Name: Commission Regulation (EEC) No 1743/87 of 22 June 1987 on the supply of one lot of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 6. 87 Official Journal of the European Communities No L 164/9 COMMISSION REGULATION (EEC) No 1743/87 of 22 June 1987 on the supply of one lot of skimmed-milk powder as food aid whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in acordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), and in particular Article 13, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (2), as last amended by Regula ­ tion (EEC) No 773/87 (3), and in particular Article 7 (5) thereof, Whereas following the taking of a decision on the alloca ­ tion of food aid the Commission has allocated to Jordan 140 tonnes of skimmed-milk powder to be supplied cif, as emergency aid ; Whereas, therefore , supply should be effected in accor ­ dance with the rules laid down in Commission Regula ­ tion (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of skim ­ med-milk powder, butter and butteroil as food aid (4), as last amended by Regulation (EEC) No 3826/85 (*) ; HAS ADOPTED THIS REGULATION : Article 1 The German intervention agency shall , in accordance with the provisions of Regulation (EEC) No 1354/83 , supply skimmed-milk powder as food aid on the special terms set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 June 1987. For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 370, 30 . 12. 1986, p. 1 . 0 OJ No L 148 , 28.6.1968, p. 13 . (3) OJ No L 78 , 20 . 3 . 1987, p. 1 . (4) OJ No L 142, 1 . 6 . 1983, p. 1 . 0 OJ No L 371 , 31 . 12 . 1985, p. 1 . No L 164/10 Official Journal of the European Communities 24. 6. 87 ANNEX Notice of invitation to tender (') Description of the lot A 1987  Action No 419/87 Council Regulation (EEC) No 1420/87 Commission Decision 87/203/EEC of 10 March 1987 UNRWA Jordan cif Aqaba UNRWA Field Supply and Transport Officer, Jordan PO Box 484 Amman  Jordan 140 tonnes Community market German Annex I B of Regulation (EEC) No 1354/83 1 000 grams Annex I B point 4.1 of Regulation (EEC) No 1354/83 'ACTION No 419/87 / UNRWA / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / AQABA' Before 10 July 1987 1 . Programme : (a) legal basis (b) purpose 2. Recipient 3 . Country of destination 4. Stage and place of delivery 5. Representative of the recipient (2) (3) 6. Total quantity 7. Origin of the skimmed-milk powder 8 . Intervention agency 9. Specific characteristics 10. Packaging 11 . Supplementary markings on the packaging 12. Shipment period 13. Closing date for the submission of tenders 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) (5) (6) (7) 24. 6. 87 Official Journal of the European Communities No L 164/11 Notes (') This Annex, together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983, page 9, shall serve as notice of invitation to tender. (2) See list published in Official Journal of the European Communities No C 103 of 16 April 1987, page 4. (3) As soon as the successful tenderer has been informed of the award of the contract, he shall contact the beneficiary or his representative without delay, in order to determine the necessary consignment docu ­ ments, as well as the details of period, rate, and other circumstances concerning shipment. (4) Commission delegate to contact by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (*) At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (*) The successful tenderer shall transmit a health certificate to the beneficiary's representatives at the time of delivery. Q The number of the Regulation authorizing the tendering procedure must not appear on the bags.